Order, Supreme Court, New York County (Jane Solomon, J.), entered January 23, 2009, which granted defendant’s motion for an extension of time to answer and denied plaintiffs cross motion for a default judgment, unanimously affirmed, with costs.
Defendant demonstrated a reasonable excuse for its delay in answering the complaint (see CPLR 3012 [d]; Finkelstein v East 65th St. Laundromat, 215 AD2d 178 [1995]). In addition, although it was not required to do so, defendant demonstrated the existence of meritorious defenses (see Terrones v Morera, 295 AD2d 254 [2002]). Concur—Saxe, J.E, Sweeny, Moskowitz, Acosta and Richter, JJ.